Citation Nr: 0804334	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  04-33 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a low back 
condition, currently evaluated as 20 percent disabling.

2.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.

3.  Entitlement to service connection for degenerative 
conditions/arthritis, claimed as secondary to service-
connected low back condition.

4.  Entitlement to service connection for a disability 
manifested by neural involvement and conduction faults, 
claimed as secondary to service-connected low back condition.

5.  Entitlement to service connection for a disability 
manifested by leg atrophy, claimed as secondary to service-
connected low back condition. 

6.  Entitlement to service connection for a disability 
manifested by a sore upper back, claimed as secondary to 
service-connected low back condition. 

7.  Entitlement to service connection for a disability 
manifested by sore shoulders extending to thumb left hand, 
claimed as secondary to service-connected low back condition. 

8.  Entitlement to service connection for pubis symphysis 
separation with groin pain, claimed as secondary to service-
connected low back condition. 

9.  Entitlement to service connection for a disability 
manifested by bladder distention and urinary dysfunction, 
claimed as secondary to service-connected low back condition.

10.  Entitlement to service connection for a disability 
manifested by sore central back, claimed as secondary to 
service-connected low back condition. 

11.  Entitlement to service connection for a disability 
manifested by a sore lower back, claimed as secondary to 
service-connected low back condition. 

12.  Entitlement to service connection for a disability 
manifested by an acquired tortuous spine, claimed as 
secondary to service-connected low back condition. 

13.  Entitlement to service connection for a disability 
manifested by vertebral disc problems, claimed as secondary 
to service-connected low back condition.

14.  Entitlement to service connection for a disorder 
manifested by spurs of the spinal column, claimed as 
secondary to service-connected low back condition. 

15.  Entitlement to service connection for sciatica, claimed 
as secondary to service-connected low back condition. 

16.  Entitlement to service connection for a disorder 
manifested by peritoneal nerve involvement, claimed as 
secondary to service-connected low back condition. 

17.  Entitlement to service connection for a disorder 
affecting the nerves of the foot with bunions, claimed as 
secondary to service-connected low back condition. 

18.  Entitlement to service connection for a disorder 
manifested by sleep problems, claimed as secondary to 
service-connected low back condition. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served in the United States Coast Guard Reserve 
from October 1959 to June 1991.  He had numerous periods of 
active duty for training (ACDUTRA) while in the U. S. Coast 
Guard.

The instant appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida, which denied the claims on appeal.

The service connection claims on appeal and the claim for an 
increased rating for a service-connected low back condition 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

FINDING OF FACT

A substantive appeal was not received as to the issue of 
entitlement to a higher initial evaluation for bilateral 
hearing loss.


CONCLUSION OF LAW

The issue of entitlement to a higher initial evaluation for 
bilateral hearing loss is not in appellate status.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 20.200, 20.202, 20.302(b) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished.  38 C.F.R. § 20.200.  A substantive appeal 
must be filed within 60 days from the date the RO mails the 
statement of the case to the appellant or within the 
remainder of the one year period from the date of the 
notification of the determination, whichever period ends 
later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).

In a September 2004 rating decision, service connection was 
granted for bilateral hearing loss and a noncompensable 
disability rating was assigned.  The veteran disagreed with 
that determination later that month.  In June 2005, a 
statement of the case was issued.  No VA Form 9 or the 
equivalent thereof was subsequently received with regard to 
the issue of a higher initial evaluation for bilateral 
hearing loss.

In light of the foregoing, the Board of Veterans' Appeals 
(Board) concludes that the issue of a higher initial 
evaluation for bilateral hearing loss is not in appellate 
status for lack of a substantive appeal.


ORDER

The issue of a higher initial evaluation for bilateral 
hearing loss is dismissed.


REMAND

The last statement of the case relating to the claims on 
appeal was issued in October 2005.  Thereafter, the veteran, 
through his representative, filed 88 pages of additional 
evidence with the RO.  Much of this additional evidence was 
non-duplicative, including private treatment records, VA 
outpatient treatment records, medical treatise information, a 
post-service record of military medical treatment, lay 
statements from friends and neighbors, and the veteran's 
written argument which addressed every issue on appeal.  All 
of the received evidence is extremely relevant to his claim.  

The new evidence, as will be explained in more detail below, 
requires additional development.  If an SOC or SSOC is 
prepared before the receipt of further evidence, a 
supplemental statement of the case (SSOC) must be issued to 
the veteran, as provided in 38 C.F.R. § 19.31, unless the 
additional evidence is duplicative or not relevant to the 
issues on appeal.  38 C.F.R. § 19.37(a).  In this case, the 
aforementioned evidence was not duplicative of evidence 
already associated with the claims file, and it is relevant 
to the issues on appeal because it addresses the condition of 
the veteran's back before and after a 2001 motorcycle 
accident and it includes numerous lay statements regarding 
the veteran's condition.  

The veteran, through his representative, also submitted a 
waiver of local jurisdiction.  However, there are no 
regulatory provisions for waiving review of relevant evidence 
received at the RO prior to transfer of jurisdiction to the 
Board.  Therefore, in accordance with 38 C.F.R. § 19.37(a), 
the case is returned to the RO for consideration and the 
issuance of a supplemental statement of the case.

Additionally, the new evidence requires further development 
of the veteran's claims.  First, it appears that there are 
outstanding, pertinent VA records.  The veteran provided 
certain records of treatment at the Orlando, Florida, VA 
Outpatient Clinic for his back complaints dated in 2000 and 
2001.  It does not appear that VA records prior to November 
2001 were developed in connection with this claim.  As an 
intercurrent back injury occurred in February 2001, treatment 
records prior to November 2001 are relevant to the claim.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records 
generated by VA facilities that might have an impact on the 
adjudication of the claim are considered constructively in 
the position of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file).

Second, the July 2005 VA examiner concluded that "the vast 
majority, if not practically all, certainly greater than 95% 
of the low back pathology alone, was due to the [post-
service] injuries and not to the 1976 [in-service] 
sprain/strain injury."  However, the VA examination reports 
which assessed the severity of the veteran's low back 
disorder did not separate the effects of the service-
connected back sprain/strain from the nonservice-connected 
post-service back injuries.  A VA medical opinion on this 
question is therefore necessary.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998), ("when it is not possible to 
separate the effects of the service-connected condition and 
the non-service-connected condition, VA regulations at 38 
C.F.R. § 3.102, which require that reasonable doubt on any 
issue be resolved in the appellant's favor, clearly dictate 
that such signs and symptoms be attributed to the service-
connected condition.").

In addition, in a November 2007 written argument, the 
veteran's representative suggests that the veteran's current 
low back problems were aggravated by the service-connected 
low back sprain/strain.  38 C.F.R. § 3.310; Allen v. Brown, 7 
Vet. App. 439 (1995).

The veteran is claiming service connection for a sleep 
disorder secondary to his service-connected low back 
disorder.  The veteran's low back disorder is manifested, in 
part, by pain.  A November 2003 VA mental disorders 
examination opined that the veteran's sleep is impaired due 
to pain and sleep apnea; however, no diagnosis was provided.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Such notice has not yet been provided 
in this case.

The Court recently added further requirements to what must be 
contained in the notice that is provided by VA in increased 
rating claims like the low back claim on appeal.  Vazquez-
Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 2008).  
With respect to such claims, the Court finds that, at a 
minimum, the Secretary notify the claimant that, to 
substantiate such a claim, (1) the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code (DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Accordingly, the RO should 
provide the veteran with notice of these additional elements.

In his written statement received in January 2006 the veteran 
stated, "CASE ISSUE #5,6, 7 Better and not contesting."  
These numbers correspond to the issues of service connection 
for sore shoulders extending to the thumb of the left hand, 
pubis symphysis separation with groin pain, and bladder 
distention and urinary dysfunction listed in the October 2005 
SSOC.  It is unclear whether the veteran wishes to pursue 
these matters or whether he wishes to withdraw them.  
Clarification is therefore necessary.

Accordingly, the case is REMANDED for the following action:

1.  Associate any pertinent VA treatment 
records with the claims folder, 
particularly:

a.  Treatment records from the VA 
Orlando, Florida, Outpatient Clinic 
dated from 1999 to the present; and

b.  Treatment records from VA 
Medical Center, Gainesville, 
Florida, developed since November 
2004.

2.  The RO should contact the veteran and 
ask him to affirmatively indicate in 
writing whether he desires to withdraw 
from appellate status his claims of 
entitlement to service connection for sore 
shoulders extending to the thumb of the 
left hand, pubis symphysis separation with 
groin pain, and bladder distention and 
urinary dysfunction.

3.  The RO should notify the claimant of 
the requirements of Dingess and Vazquez-
Flores, namely:

(1)  That the claimant must provide, 
or ask the Secretary to obtain, 
medical or lay evidence 
demonstrating a worsening or 
increase in severity of the 
disability and the effect that 
worsening has on the claimant's 
employment and daily life; 

(2)  That, generally, a spine 
disorder is rated under 38 C.F.R. 
§ 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, 
and a higher rating requires that 
forward flexion of the thoracolumbar 
spine be 30 degrees or less, or that 
there be favorable ankylosis of the 
entire thoracolumbar spine; 

(3)  That, should an increase in 
disability be found, a disability 
rating will be determined by 
applying relevant DCs, which 
typically provide for a range in 
severity of a particular disability 
from 0% to as much as 100% 
(depending on the disability 
involved), based on the nature of 
the symptoms of the condition for 
which disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life; and 

(4)  That the notice must also 
provide examples of the types of 
medical and lay evidence that the 
claimant may submit (or ask the 
Secretary to obtain) that are 
relevant to establishing entitlement 
to increased compensation-e.g., 
competent lay statements describing 
symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any 
other evidence showing an increase 
in the disability or exceptional 
circumstances relating to the 
disability.  

(5)  The RO must also notify the 
claimant that the effective date of 
an award of service connection and 
any assigned disability rating(s) 
will be determined based on when VA 
receives the claim, when the 
evidence that establishes the basis 
for a disability rating that 
reflects that level of disability 
was submitted. 

4.  Schedule a VA examination to assess 
the nature and etiology of the veteran's 
sleep impairment.  The claims folders 
should be made available to the examiner 
for review in connection with the 
examination.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any such diagnosed sleep 
disability is related to the veteran's 
service-connected low back sprain/strain, 
to include low back pain.  The examiner 
should explain the basis for any opinion 
reached.

5.  Schedule a VA examination to assess 
the nature and severity of the service-
connected low back strain.

a.  As to each aspect of the 
veteran's low back symptomatology, 
including all neurological symptoms, 
the examiner should offer an opinion 
as to whether it is at least as 
likely as not that the veteran's 
current low back symptomatology can 
be attributed to his service-
connected low back strain/sprain, or 
whether it is more likely that part 
or all of his symptoms can be 
attributed to a nonservice-connected 
disorder, including an intercurrent 
injury in 1985 and/or 2001.  The 
examiner should state whether it is 
possible to separate the effects of 
the service-connected condition from 
any non-service-connected condition; 
and

b.  If it is possible to separate 
the effects of the service-connected 
back strain/sprain from any 
nonservice-connected condition, 
provide an opinion as to whether it 
is at least as likely as not that 
the service-connected low back 
disorder aggravated any nonservice-
connected aspect of the low back 
condition.

The claims files must be reviewed by the 
examiner in connection with the 
examination.  All necessary tests and 
studies should be performed and all 
findings must be reported in detail.  A 
complete rationale must be given for all 
opinions and conclusions expressed.

6.  Readjudicate the veteran's claims.  If 
any of the benefits sought on appeal 
remain denied, the veteran and his 
representative should be issued an SSOC 
which addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to respond 
to the SSOC before the case is returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


